  4:21-cv-03140-RGK-PRSE Doc # 6 Filed: 07/26/21 Page 1 of 2 - Page ID # 24




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MARY ANN BROWN,

                   Plaintiff,                             4:21CV3140

      vs.
                                               MEMORANDUM AND ORDER
JOSHUA STINO, Lawyer; BIO-PHARM
MANUFACTURED,             MAJOR
PHARMACEUTICALS AND RUGBY
LABORATORIES,           TORRENT
PHARMA,     and      MEDWATCH
VOLUNTARY REPORT,

                   Defendants.


       This matter is before the court on Plaintiff’s motion to proceed in forma
pauperis filed on July 19, 2021. (Filing 2.) On July 26, 2021, Plaintiff, a
nonprisoner, paid the filing fee in this case and summons were issued. At the
direction of the court, this case is removed from the pro se docket. The clerk’s
office shall assign new judges to this case and request a reassignment order from
the Chief Judge.

       With respect to reassignment of this case, the court is required to inform the
Chief Judge pursuant to NEGenR 1.4(a)(4)(B) that it appears the above-captioned
case is “related” to Brown v. Sidhu et al., No. 8:20-cv-00342-RFR-SMB (D. Neb.),
because in both cases Plaintiff is seeking damages for the same injuries. See
NEGenR 1.4(a)(4)(C) (Civil cases are Arelated@ under this rule Awhen they involve
some or all of the same issues of fact, arise out of the same transaction . . . .@);
(Filing 1 at CM/ECF p. 1 (Plaintiff states case is “[r]elated to Civil Action No[.]
8:20CV342”.) Accordingly, and pursuant to NEGenR 1.4(a)(4),
  4:21-cv-03140-RGK-PRSE Doc # 6 Filed: 07/26/21 Page 2 of 2 - Page ID # 25




      IT IS ORDERED:

      1.    Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (filing 2) is
denied as moot.

       2.     The filing fee has been paid in this case. At the direction of the court,
this case is removed from the pro se docket. The clerk’s office shall assign new
judges to this case and request a reassignment order from Chief Judge Rossiter.

      3.     Chief Judge Rossiter is hereby notified that the above-captioned case
appears to be related to Brown v. Sidhu et al., No. 8:20-cv-00342-RFR-SMB (D.
Neb.), within the meaning of NEGenR 1.4(a)(4)(C).

      4.    The Clerk of Court shall transmit a copy of this Memorandum and
Order to Chief Judge Rossiter.

      Dated this 26th day of July, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
